Per Curiam:
The order appealed from must be reversed, with ten dollars costs and disbursements, and the motion denied, with ten dollars costs, on the ground that no copy of the proposed reply was served with the motion papers (Schumpp v. Inter urban Street R. Co., 81 App. Div. 576), with leave to the plaintiff upon payment of such costs to renew the motion on proper papers. Present — Ingraham, P. J., McLaughlin, Scott, Dowling and Hotchkiss, JJ. Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs, with leave to plaintiff upon payment of such costs to renew on proper papers.